Citation Nr: 0836406	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-40 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to June 1946 
and from September 1950 to May 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Providence, Rhode Island Department of Veterans Affairs (VA) 
Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The objective evidence of record demonstrates that the 
veteran's tinnitus is related to his periods of military 
service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted. The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.



Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2007).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2007).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Tinnitus has been defined by the Court as a ringing, buzzing 
noise in the ears.  See YT v Brown, 9 Vet. App. 195, 196 
(1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing 
Dorland's Illustrated Medical Dictionary 1725 (27th ed. 
1988)).  Due to the subjective nature of the disorder, the 
veteran, as a layperson is competent to testify as to his 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

Analysis

The veteran contends, in essence, that his current tinnitus 
is related to his military service as the result of exposure 
to loud noise.  Service personnel records are absent of any 
evidence of noise exposure or acoustic trauma in service. 

Service treatment records are absent of any complaints or 
findings of tinnitus.  While the veteran was treated in 
service for external otitis, no reports of tinnitus were 
noted.  The separation examination reflects the veteran's 
hearing was 15 out of 15 on the whisper voice test and no 
other findings related to the ears were noted.

The veteran submitted treatise information from Tinnitus 
Today, indicating that tinnitus can result from excessive 
noise exposure from artillery fire.

Following his discharge from service, the veteran initially 
complained of tinnitus in a September 1989 private medical 
report, stating that he had been experiencing tinnitus on and 
off. 

In a June 2004 VA audiology examination the veteran reported 
a medical history of constant ringing tinnitus in both ears 
beginning in 2001 and, prior to 2001, having tinnitus 
intermittently for as long as he could remember.  He stated 
that he served seven years in the U.S. Navy in electronics 
and commissary, during which time he was exposed to loud 
noise from 40mm and 16 inch guns.  The opinion regarding the 
etiology of tinnitus was deferred.

In a July 2004 otolaryngology examination, the veteran 
reported initially experiencing intermittent ringing in his 
ears in 1998 and a constant ringing in both ears began in 
2001.  The veteran was diagnosed with tinnitus and the 
examiner opined that tinnitus was not related to his 
treatment in service for fungal infections in his ears nor 
was it related to his military service.  In a March 2006 
addendum, the examiner stated that his opinion did not change 
based on additional information that the veteran also 
reported tinnitus in 1989.

Private medical records from May 2007 reflect the veteran 
reported noise exposure in service due to the repetitive 
firing of "steam engine guns" and "XXX fivage guns" while 
serving on a battleship during the Korean War in the 1950's.  
He stated that he did not use ear protection during this time 
and immediately developed hearing loss and ringing in both 
ears at the time.  He denied any occupational noise exposure 
following service, though he stated he rode a motorcycle for 
a couple of years that was not overtly noisy.  The physician 
reviewed the veteran's medical history forms and his systems 
extensively and concluded that the veteran had severe 
bilateral high frequency sensorineural hearing loss with 
associated tinnitus.  The physician believed within a 
reasonable degree of medical certainty that hearing loss and 
tinnitus were initiated by excessive noise exposure in the 
military.  

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2007).  Upon consideration of all of the evidence the Board 
finds the evidence to be in equipoise.  After resolving all 
reasonable doubt in the veteran's favor, the Board also finds 
that the veteran's tinnitus is related to his military 
service.  Thus, service connection for tinnitus is warranted.  




ORDER

Service connection for tinnitus is granted, subject to the 
regulations applicable to the payment of monetary benefits.
.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


